


110 HRES 1274 IH: Commending Sonora Smart Dodd for her

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1274
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mrs. McMorris Rodgers
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commending Sonora Smart Dodd for her
		  contribution in recognizing the importance of Father’s Day and recognizing the
		  important role fathers play in our families.
	
	
		Whereas Father’s Day was founded in 1910 by Mrs. John B.
			 Dodd after her attendance at a Mother’s Day celebration in 1909;
		Whereas Mrs. John B. Dodd, Sonora Smart Dodd, founded the
			 day in celebration of her father, William Smart;
		Whereas William Smart, a civil war veteran, raised 6
			 children on his own after the death of his wife during the birth of the sixth
			 child;
		Whereas Spokane, Washington, hosted the first celebration
			 of Father’s Day at the Spokane YMCA;
		Whereas the United States Congress passed a joint
			 resolution recognizing Father’s Day in 1956;
		Whereas in 1972, President Richard Nixon made Father’s Day
			 an official holiday;
		Whereas Father’s Day will be celebrated on June 15,
			 2008;
		Whereas the 100th anniversary of Father’s Day will be
			 celebrated in Spokane, Washington, in 2010; and
		Whereas the home Sonora Smart Dodd built with her husband
			 in 1913 in the East Central, South Perry neighborhood is being restored and
			 will be open in honor of the 100th celebration by Gerald and Beverlee Numbers:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Sonora Smart Dodd for her
			 contribution in recognizing the importance of Father’s Day; and
			(2)recognizes the
			 important role fathers play in our families.
			
